Case 1:16-cr-00318-AT Document 134 Filed 05/27/20 Page 1of1

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
UNITED STATES OF AMERICA, DOC #:

DATE FILED: 5/27/2020

 

-against-
16 Cr. 318-5 (AT)
WILFREDO LABOY,

 

Defendant. ORDER
ANALISA TORRES, District Judge:

 

It is hereby ORDERED that the parties shall appear for a hearing on Defendant’s alleged
violations of supervised release on June 11, 2020, at 11:00 a.m.

By June 4, 2020, the parties shall submit a joint letter to the Court indicating their views
on (1) whether the Court can, consistent with the U.S. Constitution, Federal Rules of Criminal
Procedure (see, e.g., Rules 5(f), 10(b) & (c), and 43), and any other relevant law, conduct the
matter by telephone, and (2) whether Defendant consents to appearing telephonically.

SO ORDERED.

Dated: May 27, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
